DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification uses the term “fluidically” (pg. 10, lns. 32 and 37, and pg. 16, lns. 6 and 10). While this term can be found in general, a more appropriate search does not indicate that it’s recognized as a word, i.e. it is absent from both the Oxford English Dictionary and the Merriam-Webster Dictionary, and therefore the Office is not convinced that it is proper. The proper term that should be used is fluidly, and Applicant should amend the specification accordingly.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the guide being translationally movable as per claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1–13 and 15 are objected to because of the following informalities:
The lead-in for the last section of claim 1 (starting on line 10) is grammatically inappropriate. This section of the claim should begin with term “wherein.”
Claims 3, 4, and 9 each recite “The machine of claim 1, wherein in its operative orientation . . . .” The section reciting “wherein in its operative orientation” is grammatically out of place. Applicant should probably amend this part of each claim to, “wherein the machine is in its operative orientation, . . . .”
Claim 15 recites “fluidically” (ln. 2). While this term can be found in general, a more appropriate search does not indicate that it’s recognized as a word, i.e. it is absent from both the Oxford English Dictionary and the Merriam-Webster Dictionary, and therefore the Office is not convinced that it is proper. The proper term that should be used is fluidly, and Applicant should amend the claim accordingly.
The word “and” on line 3 of claim 15 is inappropriate and should be struck.
Claims 2, 5–8, and 10–13 are objected to due to dependency upon an objected-to claim.


Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites that “the guide is translationally and/or rotationally movable.” While rotational movement is clearly shown in the disclosure, translational movement of the guide is not. See pg. 15, lns. 30–34 only discussing pivotal mounting that would enable rotational movement, but not translational movement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “extending generally” (ln. 14). The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “generally.”
Claim 2 recites “substantially” (ln. 3). The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “substantially.”
Claim 5 recites “low entry” (ln. 2) and “low height” (ln. 3). Although claim 5 later recites “higher entry” and “greater height” that would indicate “low entry” and likely “low height” as a definite term of comparison, the term “low” remains indefinite as a term of degree because, although the claim clearly suggests that it be lower than the “greater height,” it still requires that it be “low,” where what qualifies as “low” is unclear. The Office suggests that Applicant amend “low” to “lower.”
Claim 6 recites “distant” (ln. 4). The term “distant” qualifies as a term of degree because it connotes that something is far away, as opposed to merely away, and therefore renders the claim indefinite. The Office suggest that Applicant replace the term “distant” with “away” or “separate.”
Regarding claim 6, the phrase “for example” (last line) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 13: recites “a dispensing position and a non-dispensing position.” However, claim 9 from which the claim depends already provides antecedent basis for these limitations, and so the definite article should be employed here for each limitation.
Claim 15 recites “the capsule” (ln. 4). This limitation lacks antecedent basis. Applicant should either employ the indefinite article, or amend the claim such that it depends from any one of claims 6–8.
Claims 3, 4, and 7–12 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 4, 6–13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pub. 2015/0040771) in view of Thies (EP 2 565 151 A1).
Claim 1: Mori discloses a machine (1) having an operative orientation (see e.g. fig. 3) for dispensing a beverage (4′) and comprising:
a module (9) having a cavity (para. 50, “ingredient chamber”) and a cavity outlet (11) for guiding the beverage out of the cavity (fig. 3);
a guide (20) that has a guide outlet (22) and that is arranged for receiving the beverage from the cavity outlet (see the directional arrows in fig. 3) and guiding the beverage along a guide direction to the guide outlet and out thereof (ibid.) so as to be dispensed to a beverage dispensing area in which a user-recipient can be placed for collecting the beverage (para. 52, “user-recipient”); and
the guide having a guide channel (25) extending along the guide direction for receiving the beverage from the cavity outlet and guiding the beverage to the guide outlet (fig. 3) and having a bottom generally extending along the guide direction (25′). 
Mori only seems to disclose its guide channel having a cross-section orthogonal to the guide direction (its bottom 25′ appears flat in fig. 3), and does not clearly disclose the cross-section having a width that increases with distance from the bottom.
However, Thies discloses a guide (32) having a guide channel (36) having a cross-section orthogonal to the guide direction (see 36 being flat in fig. 1), the cross-section having a width that increases with distance from the bottom (see figs. 1 and 2 showing the width decreasing closer to the bottom at outlet pipe 22).

Therefore, it would have been obvious to one of ordinary skill in the art to render the guide channel of Mori as having a cross-section orthogonal to the guide direction and having a width that increases with distance from the bottom to cause a funneling effect that helps dispense the beverage).
Claim 2: Mori discloses the guide channel extending to the guide direction and along substantially the entire bottom thereof (ascertainable from figs. 3 and 7).
Claim 4: Mori discloses the machine being in its operative orientation (fig. 3), and wherein the guide outlet has a maximum flow section that increases with a total height of the beverage above the bottom (see the rounded zone of 20 around 22; where a greater flow gives the flow a greater height, the more of this section is occupied), the guide outlet having an upright entry (the outward end of 22 has an upward arc, zoom in on 22 in fig. 7).
Claim 6: Mori discloses the cavity being defined by a first module part (9) and a second module part (10), at least one of the parts being movable (10) along a module direction into a position distant from the other part (cf. its position in figs. 1, 5, or 10 with its position in figs. 3, 7, or 8—notice moved relative to 20) for transferring an ingredient capsule to and/or from the cavity (para. 54, “transfer position,” “beverage ingredient”) and into a position close to the other part for processing the capsule in the cavity to form the beverage (para. 55, “processing position”), the other part being for example stationary (para. 9, “stationary,” “fixed to the frame”; para. 49, “Module 9, at least part of frame 2”).
Claim 7: Mori discloses the machine in its operative orientation, and wherein the guide direction is horizontally angled away from the module direction (ascertainable from figs. 3 and 7).
Commentary: The Office acknowledges Applicant’s relevant explanation on pg. 8, lns. 21–34 of the submitted specification.
Claim 8: Mori discloses the cavity outlet having a cavity outlet direction along which the beverage is guided out thereof (see beverage outlet 11 in the figures, some direction being necessary and inherent in the beverage flowing through the outlet), the cavity outlet direction being at a further horizontal direction to the module direction (given the outlet flow arrow distant from the module shown in figs. 3 and 4, there must be a horizontal component to the cavity outlet direction).
Claim 9: Mori discloses the machine being in its operative orientation, and wherein the guide is movable between:
a dispensing position (para. 66, “dispensing configuration”) for receiving the beverage from the cavity outlet and guiding the beverage along the guide direction to the guide outlet and out thereof so as to be dispensed to a beverage dispensing area (para. 66, “beverage 4′ flows from outlet 11 onto guide 20 and via dispensing opening 22 onto dispensing area 4”) in which a user-recipient can be placed for collecting the beverage (para. 52, “user-recipient”); and
a non-dispensing position (para. 66, “service configuration”) for preventing liquid from being guided out of the guide outlet to the dispensing area (para. 66, “into service area 3′”).
Claim 10: Mori discloses the guide having a draining edge (23) for draining residual beverage or liquid to a waste collector (para. 62, “collection reservoir (not shown) for waste material”) when the guide is in the non-dispensing position (para. 66, “service configuration . . . service opening 23 into service area 3′”).
Claim 11: Mori discloses the cavity outlet being configured to guide the beverage or liquid away from the guide to a waste collector (para. 62, “collection reservoir (not shown) for waste material”) when the guide is in the non-dispensing position (para. 66, “service configuration”).
Claim 12: Mori discloses the guide having a member (24) which is actuated (via 12 and 13) to move the guide between the dispensing and non-dispensing positions (para. 74).
Claim 13: Mori discloses the guide being translationally and/or rotationally movable between a dispensing position and a non-dispensing position (see figs. 5–10 showing rotational movement between the dispensing and non-dispensing positions).
Claim 15: Mori discloses the module being fluidly connected to a source of liquid (para. 49, “liquid from a reservoir”) and configured to supply liquid to the module (para. 49, “beverage preparation module 9 . . . connected to an internal circuit”) for mixing such liquid with an ingredient contained in the capsule to form the beverage (para. 50, “circulating a liquid therethrough”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8–12 of copending Application No. 16/339,472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the claim limitations in claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, while Mori shows raised sides of its channel 22, these raised sides do not constitute steps in the cross-section of the guide channel creating narrow and wide cross-sectional areas as claimed.
Regarding claim 5, neither Mori nor any other prior art of record show the claimed feature. Thies shows something similar with its guide element 60 and portion 102, but this is not for an outlet—Thies only has one at outlet pipe 22—and is instead for steam and condensate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dal Tio (US Pat. 5,896,806), Medema (US Pub. 2006/0186134), Wu et al. (US Pub. 2007/0251395), Popa et al. (US Pub. 2017/0347826).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/JOHN J NORTON/              Examiner, Art Unit 3761